Citation Nr: 1453809	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  08-27 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 60 percent for Wolff-Parkinson-White (WPW) syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The Veteran had active service from September 1956 to January 1968.  This appeal initially came before the Board of Veterans Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied a rating in excess of 30 percent for WPW syndrome.  A June 2008 rating decision increased the rating to 60 percent.  However, as that increase does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

An August 2012 Board decision denied the claim for a rating in excess of 60 percent for WPW syndrome.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  In a December 2012 Memorandum Decision, the Court vacated the Board's August 2012 decision.  The Board Remanded the claim for further development in May 2014.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

In February 2012, a stress test and exercise treadmill test (ETT) both resulted in a 4.7 METs level.  The reviewer opined that the Veteran's EKG no longer showed WPW syndrome, but, instead, revealed a mild first degree heart block.  

On review of the records in June 2014, the physician reviewer explained that the Veteran's cardiovascular disorders had changed over the years.  The reviewer explained that WPW, which was diagnosed during the Veteran's service, was a congenital extra electrical pathway in the heart that can lead to faster heart speeds.  The reviewer opined that WPW syndrome diagnosed during the Veteran's service was no longer shown on electrocardiogram (EKG) examination of the Veteran's heart.  The reviewer further opined that the Veteran had not been symptomatic from WPW "in years," although the Veteran "used to have syncope" from WPW.  

The reviewer further explained that the Veteran had severe cardiac disease other than WPW.  The Veteran's current cardiovascular disorders included ischemic cardiac disease, for which he underwent cardiac artery bypass grafting (CABG), and severe septal hyperplasia, which had been surgically treated with a septoplasty.  The reviewer explained that the Veteran's current cardiovascular symptoms were 100 percent related to the ischemic heart disease and septal hyperplasia, for which service connection was not in effect.  The reviewer opined that 0 percent of the Veteran's current symptoms were related to service-connected WPW.  The reviewer explained that the METs level obtained on ETT (exercise treadmill testing) was the most accurate assessment of METs levels.  The reviewer reiterated that the Veteran's METs level restriction was due to ischemic heart disease and septal hyperplasia, not to symptoms of WPW. 

The Veteran was hospitalized for evaluation and surgical treatment of cardiac disorders in 2014.  The lengthy clinical records from 2012 through 2014 establish that the Veteran had a history of WPW, which had not been symptomatic.  The records establish that the Veteran required cardiac surgery for disorders other than WPW syndrome, and reflect that there were no findings of or treatment for WPW during the Veteran's care for other cardiac disorders.  

An increased rating was denied on the basis that WPW syndrome was no longer present and that the cardiac symptomatology shown was due to a nonservice-connected cardiac disability.  However, the Board notes that whether any cardiac disability that is not WPW syndrome is service-connected has never been adjudicated.  The Board finds that the Veteran's continued pursuit of an increased rating for a cardiac disability is an implied claim for service connection for a cardiac disability other than WPW syndrome.  That claim has not been adjudicated  by the RO.  That claim is also inextricably intertwined with the claim for increased rating for WPW syndrome as the resolution of that claim could have some bearing on the claim for increased rating.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, this case is REMANDED for the following:

1.  Adjudicate the claim for service connection for a cardiovascular disability, other than WPW syndrome.  Notify the Veteran of the decision and, if necessary, of his appeal rights.

2.  Then, readjudicate the claim for increased rating.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

Department of Veterans Affairs


